LOTTINGER, Judge.
Plaintiff-appellee, National American Bank of New Orleans, has moved this court to dismiss the suspensive appeal of appellant, third party defendant — Statewide Trailer Sales, Inc., because the suspensive appeal bond was not filed timely.
Mover argues that judgment was rendered on October 9, 1980, the delays for filing a motion for new trial expired on October 17, 1980, and thereafter, the time required to file a bond for perfection of a suspensive appeal expired on November 17. In as much as the suspensive appeal bond was not filed until November 19, 1980, plaintiff-appellee argues that the bond is untimely, and the suspensive appeal should be dismissed citing La.C.C.P. arts. 1974 and 2123.
It is true that judgment was rendered and signed on October 9,1980, but the delay for applying for a new trial did not expire until October 20, 1980. La.C.C.P. art. 1974 provides a delay of 7 days, exclusive of legal holidays, within which to apply for a new trial. The delay commences to run on the day after the judgment is signed. In counting the 7 days Saturdays and Sundays are legal holidays and are not counted. See La.R.S. 1:55 and La.C.C.P. art. 5059. Therefore the delay for applying for a new trial expired on October 20, 1980.
The time delay for applying for and furnishing bond for a suspensive appeal is 30 days. La.C.C.P. art. 2123. Accordingly the last day for taking a suspensive appeal and furnishing bond was November 19, 1980.
The appeal order was signed on November 18, and the bond was filed on November 19, 1980, and both were timely.
Therefore, for the above and foregoing reasons, the motion to dismiss the suspen-sive appeal is denied at mover’s costs.
MOTION DENIED.